01-15-00903-CR
                                        CHRIS DANIEL
    46a                            HARRIS COUNTY DISTRICT CLERK


                                                                                   FILED IN
                                                                            1st COURT OF APPEALS
    October 20, 2015                                                            HOUSTON, TEXAS
                                                                           10/23/2015 11:47:30 AM
    WAYNE HILL                                                              CHRISTOPHER A. PRINE
    ATTORNEY OF RECORD                                                              Clerk
    4615 SW FRWY #600
    HOUSTON, TX 77027

    Defendant’s Name: ROEL DAVID GONZALEZ

    Cause No: 1325154

    Court:   177™ DISTRICT COURT
    Please note the following appeal updates on the above mentioned cause:

    Notice of Appeal Filed Date: 10/16/15
    Sentence Imposed Date: 10/12/15
    Court of Appeals Assignment: First Court of Appeals
    Appeal Attorney of Record: WAYNE HILL




.   Sincerely,


    S. NORRIS

    Criminal Post Trial Deputy

    CC: Devon Anderson
        District Attorney
        Appellate Division
        Harris County, Texas

        LINDA HACKER (DELIVERED VIA E-MAIL)



    This is your notice to inform any and all substitute reporters in this cause.




                        1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                                Cause No. 1325154
S;
                                                            THE STATE OF TEXAS

                                                                            V.

                                                          ROEL DAVID GONZALEZ
                                    h
                                        District Court / County Criminal Court at Law No. 177™
                                    _ Harris County, Texas _
                                                                NOTICE OF APPEAL

     TO THE HONORABLE JUDGE OF SAID COURT:

     On                2-0)              (date), the defendant in the above numbered and styled cause gives
                    *
     NOTICE OF APPEAL of his conviction.

     The undersigned attorney (check appropriate box):
               MOVES to withdraw.
          SÿADVISES the court that he will CONTINUE to represent the defendant on appeal.


     Date                     + T.c'l 'T                                       Attorney"(Signature)
                                                                                                                C


     l   isr   1
        fendant (Printed name)
                                                                                       J y *ÿl
                                                                               Attorney (Printed name)
                                                                                       m                                                                               ORDER


          On          /9~/Cr* / sT~~ the Court conducted a hearing and FINDS that defendant / appellant
                IS NOT   indigent at this time.
         J3jS indigent for the purpose of
                      THCemploying counsel
                      Jÿÿaying for a clerk’s and court reporter’s record.
                         employing counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
                        motion to withdraw is                       / DENIED.
       . Defendant / appellant’s motion (to be found indigent) is DENIED.
                           / appellant’s motion is GRANTED and
                                                   /ÿ//                   (attorney’s name & bar card number)
                     is APPOINTED to represent defendant / appellant on appeal.
               "grÿThe COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                     defendant / appellant.
BAIL IS:
           SET at $   _
          TO CONTINUE as presently set.
   SÿDENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:                              vr~
                                                                          JUDGE PRESIDING,ÿ
                                                                          _    DISTRICT COURT /
                                                                          COUNTY CRIMINAL COURT AT LAW NO.
                                                                          HARRIS COUNTY, TEXAS




http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 pages-w AffirmationJ.docx Page 2 of 3
                                                                  06/01/06.
                                                       NO.   1325 (6*4
THE STATE OF TEXAS                                                      §         IN THE DISTRICT COURT OF

                                                                                  HARRIS COUNTY, TEXAS
jÿgVj                                           Z)-                     §
                                                                        §                       JUDICIAL DISTRICT
DEFENDANT                '
                                                    OATH OF INDIGENCE
 TO THE HONORABLE JLJDGE OF SAID COURT: ,7
        The defendant,                                               under oath that he is without funds, property or
 income. The defendant respectfully asks me Court to appoint counsel to represent him in filing an application for a
 writ of habeas corpus seeking relief from final conviction under TEX. CODE CRIM. PROC. Chapter 11. The
 defendant also asks the Court to order that a free record be provided to him.


                                                                 DEFENDANT
                                                                                               0
 SUBSCRIBED Ajg)|WgR]po0fore me, this                            \(p   day of   0 Cjt~        3009: Z.O iS"-
                             Chris Daniel
                             District Clerk
                         OCT 16 2015                             DEPUTY DISTRICT CLERK
                                                                 fiÿRÿ _
                Time:_
                             Harris County, Texas                         DISTRICT COURT
                By.                                                    COUNTY, TEXAS
                                  Deputy

                                           ORDER APPOINTING COUNSEL
 On                                      the Court conducted a hearing and found that the defendant is indigent.

        S’        The Court ORDERS that                                ne       tmi
         torrepresent the defendant/applicant under TEX. CODE CRIM. PROC. Chapter 11.
                                                                                                                    is appointed

                The Court ORDERS the court reporter to prepare and file the reporter’s record without charge to the
         aefendant/applicant.


        (1)
        (2)
                                              _
 The Court further ORDERS that the clerk of this court send a copy of this order and the judgment in this case to:
                  the court reporter:
                  the postconviction writs division of the Harris County District Attorney’s Office; and
                                                                                                                              ;

        (3)       the Court of Criminal Appeals, P.O. Box 12308, Austin, Texas 78711.

 The court further ORDERS that above-named counsel and counsel for thlegate appear for a status conference on
                                                             /   e((
                                                                  JUDGE PRESIDING, ]       DISTRICT COURT
                                                                  HARRIS COUNTY, TEXAS

                                                        AFFIRMATION
    _                                             Attorney at Law, swear or affirm that I will be solely responsible
 for writing an application for writ of habeas corpus and representing the defendant/applicant under TEX. CRIM.
 CODE                                perform my duties as habeas counsel, I will immediately notify the Court.
        CÿÿÿMÿÿIÿmunableÿto
      Attomey-awLaw (Signature)                       ,            .    BAR Number / SPN
      nas
      Address                        /
                                                      (77027)             tj&iz 77c '232037
                                                                        City / State / Zip


      Phone                                                              FAX

 SUBSCRIBED AND SWORN to before me, this                         JJz   day of    tOdht                       , 20    /or
                                                                                                                          &
                                                                         DEPUTY 1      JCTCLERK
                                                            DISTRICT CLERK
                                                     Cause No. 132515401010

THE STATE        OF   TEXAS                  *.? i >                           IN THE   177™     DISTRICT COURT

V.                                                                             COUNTY CRIMINAL COURT AT LAW NO.
                                                      9 2015
ROEL DAVID GONZALESÿ                                                           HARRIS COUNTY, TEXAS
                                                     0 > o O
Telephone number:                                                         Mailing Address:           */              -   o
Fax number (if any):                                                      Telephone number:                   J   ~~         WS       SJf
                                                                          Fax number (if any):              \J             Y"~ (ÿOU
* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
                                                            I*
        APPEAL CARD

Court
                    a-U'i6                      Cause No.
tTl                                             /3£[j5£
                The State of Texas

 hoe I i/luAA'rl fto* 2a//>jzÿ
              \7

Date Notice
Of Appeal:
                J jj)3
                .
              /ÿhlp                "
                                            \O-0-'6
Presentation:                      Vol.              Pg-.

                                                     Pg-.

                     /fJriO/
Judgment:


Court Reporter
                    *_
J udge Presiding I Wasi !£*. ..
                                       H6cJCf)ffc-
Court Reporter
Court Reporter      _
Attorney
on Triai_   iÿj/1/1 Ifa